          Case 2:20-mj-00410-DUTY Document 1 Filed 01/30/20 Page 1 of 1 Page ID #:1


                                                                                       ,~..C_.0




                                                                             2~LQ J~,i~~ 3n P~1 i2~ (~~

                                                                                     ,;,
                                      UNITED STATES DISTRICT ~OU$.~___ ___
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER


                                                PLAINTIFFS)                ~         ~I`       ~          /~ ~"
                             V.



                                                                                 AFFIDAVIT RE
    ~rS~             ~~''''S'~'Y~^-         DEFENDANT(S).                  OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:
in the                             District of     ~.l~~nr~                    on                  ~.     V
at L(~u          ❑ a.m. / p.m. The offense was allegedly committed on or about
in violation of Title       ~~                    U.S.C., Sections)       ~g
to wit:              '~~r,,.~:~,Q~   i5    G1W-rn c,~        ~-.~~    v,n~~~•-u     ~tGC.v1. ~~~ ~Ys~          SClgr~~

A warrant for defendant's arrest was issued by:

Bond of$                                  was ❑set /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and                  the best of my knowledge.
                                           o~ ~~ ~~ s
            before                                                       ~ col~~                              , by
                                                                     Deputy Clerk.
                                           ~~ s
                                           a~
                                           a     wsw~'~



                                                                     /              ~~~~~

Signature of Agent                                                 Print Name of Agent


  t)5~~                                                                      ~ Jz~~
Agency                                                             Title


CR-52 (05/98)                            AFFIDAVIT RE OLIT-OF-DISTRICT WARRANT
